Citation Nr: 1105153	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
claimed as secondary to the service-connected right ankle 
disability. 

2.  Entitlement to service connection for a right wrist 
disability, claimed as secondary to the service-connected right 
ankle disability. 

3.  Entitlement to service connection for right elbow disability, 
claimed as secondary to the service-connected right ankle 
disability. 

4.  Entitlement to an evaluation in excess of 20 percent for 
right ankle disability.

5.  Entitlement to a compensable evaluation for a scar of the 
upper lip.





REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1976.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

In September 2010 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the proceeding is of record.


FINDINGS OF FACT

1.  No disability of the lower back, right wrist or right elbow 
has been present during the pendency of these claims. 

2.  The Veteran's right ankle disability is manifested by marked 
limitation of motion, without ankylosis.

3.  The Veteran's upper lip scar is not tender, unstable or 
disfiguring. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active duty and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 
(2010).

2.  A right wrist disability was not incurred in or aggravated by 
active duty and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 
(2010).

3.  A right elbow was not incurred in or aggravated by active 
duty and is not proximately due to or the result of service-
connected disability.  .  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, (2010).

4.  The criteria for an evaluation in excess of 20 percent for a 
right ankle disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (2010).

5.  The criteria for an evaluation in excess of 10 percent for 
scar of the upper lip are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for disorders 
of the low back, right wrist and right elbow, as well as 
increased compensation for his right ankle and upper lip scar 
disabilities.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects the Veteran was provided complete notice by 
letters sent in August 2006 and October 2006, well prior to the 
January 2007 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and Social Security Administration (SSA) 
disability records are of record, as are treatment records from 
those VA and non-VA medical providers identified by the Veteran 
as having relevant records.  The Veteran has been afforded VA 
medical examinations in response to the claims herein decided, 
and he has been afforded a hearing before the Board.  Neither the 
Veteran nor his representative has identified any other evidence 
that could be obtained to substantiate the claims, and the Board 
is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Service Connection for Low Back Disability

STRs show treatment for low back pain in December 1974, 
attributed to muscle spasm and treated with hot soaks and rest.  
In December 1975 he was involved in a single-car accident that 
caused facial fracture and abrasions and contusions as well as a 
right ankle fracture, but there is no indication of a concurrent 
back injury.  In his self-reported Report of Medical History, 
prepared prior to separation from service in May 1976, the 
Veteran endorsed a history of recurrent back pain, but the Report 
of Medical Examination prepared the same month shows clinical 
evaluation of the spine and other musculoskeletal systems as 
"normal."

The Veteran filed an initial claim for service connection in May 
1976, although without citing any low back complaints.  He had a 
VA examination in October 1976.  No complaint or abnormality 
pertaining to the low back was noted at that time.  Similarly, 
reports of VA examinations in December 1977, September 1996 and 
May 2001 are silent in regard to the lower back.

The Veteran had a physical examination at Philadelphia 
Psychiatric Center in August 1983 in which his back and spine 
were noted to be "normal" for configuration, mobility and 
tenderness.

The Veteran had an examination on behalf of the Pennsylvania 
Bureau of Disability Determination in March 1985.  The Veteran 
made no complaint of back problems, and the cervical and 
lumbosacral spines were noted as normal.  Range of motion (ROM) 
of the spine was also within normal limits.

Letters dated in July 1993 and March 1994 by psychiatrist MWS, 
discussing the Veteran's overall psychiatric disability picture, 
mention the Veteran was involved in an automobile accident in 
July 1992 and had experienced nagging back pain and limitation of 
mobility since that time; these residual symptoms were severe 
enough to contribute to his variously-diagnosed psychiatric 
disorders.  

VA outpatient treatment records show the Veteran presented in May 
2006 complaining of forearm pain after reportedly falling down 
stairs and hitting his right hand and forearm; he did not 
complain of back pain.  Examination confirmed trauma to the 
fingers of the left hand and the right forearm and elbow, but 
there is no indication of back trauma. 

A letter from chiropractor Dr. KEH, dated in August 2006, states 
the Veteran had injured his lower back in May 2006 when 
instability of his right ankle caused him to fall down some 
stairs onto a concrete floor.  
   
Of record is a letter in March 2009 by orthopedic surgeon Dr. RNS 
concerning an examination of the Veteran.  Review of the records 
showed the Veteran had injured various body parts due to 
spontaneous buckling of the ankle, and the Veteran complained of 
back pain.  Dr. RNS stated the Veteran's ankle buckling was of 
concern and consistent with injury to other body parts due to 
chronic instability causing gait dysfunction.  However, Dr. RNS 
did not specify which body parts had been so affected. 

The Veteran had a VA orthopedic examination in April 2009; the 
examiner stated the clams files were available for review.  The 
Veteran asserted he fell in 2006 due to right ankle instability 
and consequently developed a disorder of the lumbar spine.  The 
examiner performed a clinical examination of the lumbar spine and 
noted observations in detail; the examiner noted a clinical 
impression of normal lumbar spine.  

The Veteran testified before the Board in September 2010 that his 
right leg and ankle tend to collapse under his weight, without 
warning; the resultant falls had injured his shoulder, hands, 
knees, left leg, head and neck.  He did not cite the lumbar 
spine.

On review of the evidence above, the Board notes at the outset 
that service connection has been granted for a disability of the 
cervical spine, but the evidence does not show any diagnosed 
disorder of the lower back.  The Veteran has complained of low 
back pain, and such pain is confirmed in private medical records, 
but pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

"Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability 
... in the absence of a proof of present disability there can be no 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Court has held that the requirement for service connection that a 
current disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
In this case, there is no medical evidence showing that a 
disorder of the lower back has been present at any time during 
the pendency of the claim and the report of a current VA 
examination shows the Veteran does not have an abnormality of the 
lumbar spine; he has accordingly not shown a current disorder for 
which service connection can be granted, whether on a direct 
basis or a secondary basis.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence submitted by the Veteran in the form 
of his correspondence to VA and his testimony before the Board.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, 
it is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Degmetich, 104 F.3d 1328.  As discussed above, there is 
no medical evidence of the presence of a disorder of the low back 
during the pendency of this claim.

Accordingly, claim must be denied.
  
Service Connection for Right Wrist and Right Elbow Disabilities

STRs show no complaint of any problem with the right wrist or 
elbow.  As noted above, the Veteran was involved in a single-car 
accident in December 1975 in which there is clinical reference to 
"multiple contusions of the right arm" but no indication of 
fracture or other significant injury to the right upper 
extremity.  In his self-reported Report of Medical History in May 
1976, immediately prior to discharge from service, the Veteran 
endorsed history of swollen or painful joints, broken bones, and 
bone or joint deformity, although he denied history of "trick" 
elbow.  Report of Medical Examination in May 1976 shows clinical 
evaluation of the upper extremities and other musculoskeletal 
systems as "normal."

The Veteran filed a claim for service connection for a right arm 
injury (inter alia) in May 1976.  He had a VA examination in 
October 1976; the examination report is silent regarding any 
complaint of right arm symptoms or any clinically noted 
abnormality of the right upper extremity.  A rating decision in 
January 1977 denied service connection for right arm injury, 
based on a determination that no right arm injury had been found 
on examination.

The Veteran had additional VA examinations in December 1977, 
September 1996 and May 2001; the reports of these examinations 
also are silent in regard to any abnormality of the right upper 
extremity.

The Veteran had a physical examination at Philadelphia 
Psychiatric Center in August 1983 in which the extremities were 
noted to be "normal" for appearance, peripheral pulses, joints 
and muscles.

The Veteran had an examination on behalf of the Pennsylvania 
Bureau of Disability Determination in March 1985.  The Veteran 
made no complaint of problems related to the upper extremities.  
Both upper extremities had normal range of motion and normal 
muscle strength, and ROM of the shoulders, elbows and wrists was 
also within normal limits.

The Veteran presented to the VA primary care clinic in October 
2003 that his right leg had given way and caused him to fall, 
resulting in injury to his right shin and right thumb.  

VA outpatient treatment records show the Veteran presented in May 
2006 complaining of forearm pain after reportedly falling down 
stairs and hitting his right hand and forearm.  X-rays showed no 
fractures; he had some lacerations on the fingertips of the left 
hand that were no longer bleeding.  The right forearm was tender 
on examination but not swollen.  The clinical impression was 
laceration.  

Follow-up outpatient notes later in May 2006 state symptoms from 
the fall had improved.  The right elbow was not tender or swollen 
and lacked just a few degrees to full extension.  The right wrist 
was not tender and had slightly decreased range of motion (ROM).  
There was fading eccymosis on the forearms.  The clinical 
impression was contusions from recent fall, healing.

VA X-rays of the right forearm in May 2006 showed no acute 
fracture in the radius or ulna.  There was soft tissue swelling 
in the wrist and small calcifications possibly due to old trauma 
or arthropathy.

The Veteran's claims for service connection for right wrist and 
elbow disabilities was received in August 2006.

A letter from chiropractor Dr. KEH, dated in August 2006, states 
the Veteran's injury in May resulted in right ankle and right 
elbow pain.  The fall was due to instability of his right ankle; 
over the years the Veteran had been treated for injuries incurred 
in similar falls due to right ankle instability.   

A March 2009 letter by orthopedic surgeon Dr. RNS notes review of 
the records showed the Veteran had injured various body parts due 
to spontaneous buckling of the ankle.  Dr. RNS stated the 
Veteran's ankle buckling was of concern and consistent with 
injury to other body parts due to chronic instability causing 
gait dysfunction.  However, Dr. RNS did not specify which body 
parts had been so affected, and specifically did not mention the 
right wrist or the right elbow. 

The Veteran had a VA orthopedic examination in April 2009; the 
examiner stated the clams files were available for review.  The 
Veteran had no complaints regarding the right wrist and declined 
examination of the wrists.  The Veteran asserted he fell in 2006 
due to right ankle instability and consequently developed a 
disorder of the right elbow.  The examiner performed an 
examination of the right elbow and noted observations in detail 
(as noted above, the Veteran declined to have his wrists 
examined); the examiner stated examination of the right elbow was 
normal.    

The Veteran testified before the Board in September 2010 that his 
right leg and ankle tend to collapse under his weight, without 
warning.  The resultant falls had injured his shoulder, hands, 
knees, left leg, head and neck.  He stated he had declined 
examination of the wrist in April 2009 because the wrist was not 
bothering him that day, but he continued to believe his wrist 
condition was secondary to the right ankle disability.

As noted in the discussion above relating to the low back 
disorder, the Veteran has not shown a diagnosed right wrist or 
right elbow disorder.  There is a fleeting mention by Dr. KEH of 
treatment for right elbow pain, but pain is not a compensable 
disability absent an underlying pathology; Sanchez-Benitez, id.  
The Veteran's lay accounts of right wrist pain and right elbow 
pain, while competent and credible, do not constitute medical 
evidence of a current disorder for which service connection can 
be granted.

In sum, the record does not show the Veteran has had a diagnosed 
right wrist or right elbow disorder at any time during the period 
under review.  McClain, 21 Vet. App. 319, 321.  Accordingly, the 
claims must be denied.
 
Evaluation of Disabilities

General Rating Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities on appeal.  

A.  Right Ankle Disability

Of note, the Veteran has a right ankle scar that is separately 
compensated at 10 percent.  Accordingly, the discussion below 
will consider orthopedic disability only.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 percent 
evaluation, while marked limitation of motion of an ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

For reference, under VA rating criteria normal ranges of motion 
of the ankle are as follows: dorsiflexion from 0 to 20 degrees 
and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II. 

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Other diagnostic codes relating to the ankle are Diagnostic Code 
5262 (malunion or nonunion of the tibia and fibula), Diagnostic 
Code 5270 (ankylosis of the ankle); Diagnostic Code 5272 
(ankylosis of the subastragalar or tarsal joint); Diagnostic Code 
5273 (malunion of os calcis or astragalus); and Diagnostic Code 
5274 (astragalectomy).  As noted below, these conditions are not 
shown on examination and application of these diagnostic codes is 
not warranted.

The Veteran was treated by VA in May 2003 and May 2004 for 
injuries incurred in falls, reportedly due to his right ankle 
giving way. The Veteran asserted in May 2004 that he had 
previously fallen 7 or 8 times due to the RLE giving out without 
warning, and he stated he wanted to pursue service connection for 
the injury.

The Veteran had a VA orthopedic consult in October 2004.  The 
clinician noted the Veteran had done well generally, except for a 
few instances of instability over the past few years.  There was 
no pain between episodes of instability.  Physical examination 
showed a well-healed incision, ROM of 20 degrees dorsiflexion, 35 
degrees plantar flexion, 5 degrees inversion/eversion, negative 
anterior drawer, no tenderness to palpation and neurovascular 
examination intact.  Most recent X-ray in 2003 had shown well-
healed fracture with no sign of degenerative joint disease (DJD).  
The treatment plan was physical therapy for ankle strengthening.  

The Veteran presented to the VA emergency room (ER) in June 2005 
complaining of injury to his knee due to his right ankle 
collapsing while mowing lawns.  The Veteran denied current ankle 
pain but wanted the event to be documented.  On examination the 
Veteran was walking comfortably with normal gait, and examination 
of the ankle was grossly normal.

In July 2005 the Veteran presented to the VA ER complaining that 
his right ankle had given out, causing him to fall down stairs 
and to injure his left wrist.  He presented again to the ER later 
the same month complaining that the right ankle had given way 
while he was walking to get gas; the physician's impression was 
chronic right ankle sprain.  

In May 2006 the Veteran was treated by the VA ER for injuries to 
the right hand and forearm, incurred when he reportedly fell down 
stairs after his right ankle gave out.

The instant request for higher evaluation was received by the RO 
in June 2006.

A VA primary care clinic (PCC) note in July 2006 includes in the 
Veteran's problem list recurrent right ankle instability; the 
Veteran recounted his ankle had buckled twice since May 2006.  
The clinician noted that the most recent VA X-rays, taken in July 
2005, had shown status post open reduction and internal fixation 
without evidence of fracture line.  The screws were still in 
place, and ankle mortise was intact.  The clinical impression was 
recurrent right ankle instability, awaiting orthopedic consult.

A letter from a VA nurse dated in August 2006 states the 
Veteran's right ankle had mildly decreased range of motion. 

A letter from chiropractor Dr. KEH, dated in August 2006, states 
that over the years Dr. KEH had treated the Veteran repeatedly 
for injuries incurred in falls resulting from failure of the 
Veteran's right ankle.  The most recent such fall was in May 2006 
and resulted in right ankle, right elbow, right wrist, low back 
and neck pain, for which Dr. KEH had treated the Veteran on six 
occasions to date.  Clinical records from Dr. KEH's practice 
substantiate such treatment.

The Veteran had a VA examination of the ankle in August 2006 in 
which he complained of intermittent right ankle pain occurring 
once daily and lasting 6 to 8 hours, accompanied by stiffness and 
weakness.  He reported flare-ups occurring every month or two and 
lasting approximately one day.  The Veteran denied using canes, 
walkers, crutches, braces or a wheelchair.  He was noted to walk 
with a mildly antalgic gait.  The Veteran was not currently 
working.  In regard to activities of daily living (ADLs), the 
Veteran reported difficulty with prolonged standing and walking 
more than 30 minutes or negotiating stairs due to right ankle 
pain.  ROM was measured at dorsiflexion 0 to 20 degrees and 
plantar flexion 0 to 40 degrees, with mild pain at the extremes.  
Repetitive use did not cause additional limitation due to pain, 
fatigue, weakness or lack of endurance.  X-rays did not show 
arthritis.  The examiner diagnosed status post right ankle 
fracture with right ankle strain mildly active at the time of 
examination.

At a VA orthopedic consult in October 2006, the Veteran reported 
two episodes of the right ankle giving way and causing him to 
fall down stairs, most recently the previous May.  There was no 
current pain or swelling.  The Veteran endorsed wearing an ankle 
brace for strenuous activity.  Clinical examination of the ankle 
showed skin intact, no swelling or eccymosis, and no tenderness.  
ROM was eversion to 5 degrees, inversion to 10 degrees, 
dorsiflexion neutral and plantar flexion to 50 degrees.  Anterior 
drawer test and talar tilt test were negative.  X-rays in August 
had shown two screws in good position, no degenerative changes 
and no syndesmotic widening.  The clinical assessment was right 
ankle giving way but no clinical laxity.
    
The Veteran presented to the VA primary care clinic (PCC) in June 
2007 complaining that his right ankle had given out the previous 
month, causing him to fall and bruise his ribs.  He presented 
again to the PCC in July 2008 reporting his right ankle had given 
out and caused him to fall, resulting in a scraped right knee; 
clinical examination showed no tenderness or edema of the ankle 
and good ROM.

VA X-rays of the right ankle in August 2008 showed no evidence of 
any significant degenerative arthritis and confirmed placement of 
two screws in the medial malleolus.

The Veteran had a VA examination in April 2009 in which he stated 
that the ankle surgery in service had not provided much 
improvement in his right ankle condition; he also reported that a 
fall in 2006 due to instability of the ankle had resulted in 
injury to the right elbow, right shoulder, and lumbar and 
cervical spines.  He reported moderate, intermittent right ankle 
pain occurring seven times per month and lasting two days.  
Regarding ADLs the Veteran endorsed difficulty with standing more 
than one hour, walking more than six hours, negotiating stairs or 
climbing.  He endorsed flare-ups once or twice per month and 
requiring bed rest.  

On examination the Veteran walked with a mildly antalgic gait; he 
endorsed using a cane but was not using a cane at the time of the 
examination.  X-rays of the ankle showed arthritis.  ROM was 
dorsiflexion 0 to 20 degrees, plantar flexion 0 to 45 degrees, 
inversion 0 to 30 degrees and eversion 0 to 40 degrees.  There 
was evidence of minimal-to-mild pain in the last 10 degrees of 
each movement.  Repetitive use did not cause any additional 
limitation of movement.  The diagnosis was right ankle sprain, 
status post residuals of right ankle surgery.

A letter in March 2009 by orthopedic surgeon Dr. RNS notes review 
of the records showed the Veteran had injured various body parts 
due to spontaneous buckling of the ankle.  Examination showed a 
deformed right ankle with swelling over the medial malleolus.  
There was measurable atrophy of the right calf and measurable 
increase in the circumference of the ankle joint.  ROM of the 
right ankle, compared to the left ankle, showed loss of 10 
degrees in dorsiflexion, loss of 5-10 degrees in plantar flexion, 
loss of 15 degrees in eversion and loss of 10 degrees in 
inversion.  There was some sensitivity just behind the medical 
malleolus, with positive Tinel's.  The Veteran held the right leg 
slightly externally rotated and walked with an altered gait, with 
decreased stance on the right side.  The impression was residuals 
of right ankle fracture with resultant loss of mobility, 
weakness, buckling and altered gait.  Dr. RNS also stated that 
the Veteran certainly had developed arthritis by now.

Of note, the Veteran's right calf was examined in April 2010, and 
the examiner found no evidence of atrophy.  The Veteran endorsed 
having to use a cane, but the examiner noted the Veteran was not 
carrying a cane at the time of examination.  The examiner noted 
the Veteran's right ankle disability had left the Veteran with 
chronic pain, instability and gait dysfunction; there was 
functional loss with fatigability and loss of coordination.  
Functional impairment involved difficulty with prolonged 
standing, walking and climbing.  Examination of the muscles was 
grossly normal; orthopedic examination was not performed.  The RO 
subsequently denied service connection for atrophy of the right 
calf by a rating decision in June 2010.

The Veteran testified before the Board in September 2010 that his 
right leg and ankle tend to collapse under his weight, without 
warning.  He has to use a cane at all times for support.  Since 
he began carrying the cane there have been no more falls, since 
he is able to catch himself when the leg collapses.  The falls 
increased in frequency over the years and resulted in injuries to 
the shoulder, hands, knees, left leg, head and neck.  The Veteran 
described current pain as "a little bit" of pain in the right 
ankle and neck.  The Veteran estimated he can walk a quarter mile 
without the cane; with the cane he has no problem although he 
needs to rest every five or ten minutes.  The Veteran stated in 
terms of ADLs that he does not work and has slowed down.  He 
endorsed taking medication for his "mild" ankle pain and denied 
adverse effects from that medication.  He endorsed chiropractic 
manipulation of the leg and ankle that relieves stress for a 
period ranging from several days to a month.  The Veteran's 
representative urged the Board to consider extra-schedular 
evaluation, contending that evaluation based on limitation of 
motion does not adequately compensate the Veteran for his ankle 
instability.

In review of the evidence above, the Board finds the Veteran's 
right ankle disability does not merit a rating in excess of the 
currently-assigned 20 percent, which is the maximum rating 
available for limitation of motion of the ankle, DC 5271.  The 
only diagnostic code pertaining to the ankle that provides for a 
rating in excess of 20 percent is DC 5270 (ankylosis of the 
ankle), but the evidence in this case does not show ankylosis to 
any degree whatsoever.

The Board has considered the argument of the Veteran's 
representative that this claim should be referred to the Director 
of the VA Compensation and Pension Service for extra-schedular 
consideration because the schedular criteria do not compensate 
the Veteran for his instability.  

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors such as 
the need for frequent hospitalization or marked interference with 
employment.  38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The Board acknowledges that instability is not contemplated by 
the schedular criteria, but the Board has no reason to believe 
that ankle instability by itself is productive of disability to a 
compensable degree.  Ankle instability is not an exceptional or 
unusual disability.  Moreover, the rating schedule does authorize 
compensable ratings for instability of a knee, but does not do so 
for instability of an ankle.  The Board further notes that the 
Veteran has been granted secondary service connection, and a 
separate rating, for the cervical spine injury that was caused by 
a fall related to the ankle disability.  

The Veteran intimated in his hearing before the Board that he 
does not work because of his right ankle disability.  However, in 
terms of work history, notes associated with the Veteran's SSA 
disability file show he worked at the Post Office from 1977 to 
1984 but was terminated for assaulting a superior while 
intoxicated; he lost his last job in a delicatessen in October 
1993 because he was rude and abusive toward customers.  SSA 
disability was granted effective from August 1991 for organic 
affective disorder (primary diagnosis) and substance abuse in 
remission (secondary diagnosis).  There is simply no evidence of 
record showing that the Veteran's right ankle disability presents 
a "marked interference with employment" beyond that envisioned 
by the rating criteria.

Accordingly, the Board has concluded that referral of this claim 
for extra-schedular consideration is not in order.

B.  Scar of the Upper Lip

The Veteran's scar of the upper lip is rated under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (scars of the 
face); DC 7804 (superficial scar, tender on examination) is also 
applicable.

During the pendency of this claim, the criteria for evaluating 
disabilities of the skin were revised.  The revised criteria are 
applicable to claims filed on or after October 23, 2008.  They do 
not apply to the Veteran's claim because it was received prior to 
that date and he has not requested that the new criteria be 
applied to his claim.

Prior to October 23, 2008, the rating criteria of DC 7800 were as 
follows.  A rating of 10 percent was assigned with one 
characteristic of disfigurement.  A rating of 30 percent was 
assigned with visible or palpable tissue loss and either gross 
distortion of asymmetry of one feature of paired set of features 
(nose, chin, forehead, eyes including eyelids, ears/auricles, 
cheeks or lips, or with two or three characteristics of 
disfigurement.  A rating of 50 percent was assigned with visible 
or palpable tissue loss and either gross distortion of asymmetry 
of two features or paired sets of features or with four or five 
characteristics of disfigurement.  A rating of 80 percent was 
assigned with visible or palpable tissue loss and either gross 
distortion or asymmetry of three of more features or paired sets 
of features or with six or more characteristics of disfigurement.

A note to DC 7800 set forth the eight characteristics of 
disfigurement as follows.  (1) Scar 5 or more inches (13 or more 
cm. in length).  (2) Scar at least one-quarter inch (0.6 cm.) 
wide at the widest part.  (3) Surface contour of scar elevated or 
depressed on palpation.  (4) Scar adherent to underlying tissue.  
(5) Skin hypo- or hyperpigmented in an area exceeding six square 
inches (39 sq. cm.).  (6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly etc.) in an area exceeding six square 
inches.  (7). Underlying soft tissue missing in an area exceeding 
six square inches.  (8) Skin indurated and inflexible in an area 
exceeding six square inches.   

Prior to October 23, 2008, the rating criteria of DC 7804 rated 
superficial scars that were painful on examination as 10 percent 
disabling.  Note (1) to DC 7804 stated a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) to 
DC 7804 stated a 10-percent evaluation is for application for a 
scar on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation.       

A VA PCC note in July 2006 records the Veteran complained the 
scar on his upper  lip (which had been split during the 
automobile accident and subsequently stitched) was painful when 
shaving.  Clinical examination showed a tender, healed midline 
scar on the upper lip, not hypertrophic; the size and 
characteristics of the scar were not noted.  

The Veteran had a VA examination in December 2006 in which the 
examiner noted that during service the Veteran's upper lip was 
butterflied together, the frenum of the upper lip to the gingiva 
having been destroyed.  The Veteran reported the scar was tender 
and painful in very cold weather.  Physical examination showed a 
minimal residual scar that was vertical and blended with the 
normal contours of the upper lip.  The scar measured one-half 
inch by one-sixteenth inch; it was stable, smooth in texture and 
did not adhere to underlying tissue.  There was no elevation or 
depression.  The scar was superficial and not deep.  There was no 
inflammation, edema or gross keloid formation.  The scar blended 
into the surrounding tissue and there was no gross distortion of 
tissue.  There was no disfigurement, induration, flexibility or 
limitation of motion. 

The Veteran had a VA examination in April 2009 in which he 
complained of moderate, constant numbness in the scar on his 
upper lip.  On examination the scar was vertical and faint, 
measuring 3 cm. in length by 0.25 cm. in width.  The scar was not 
painful.  There was no adherence to underlying tissue, ulceration 
or breakdown and no obvious limitation of function.  The scar 
showed moderate sensory loss on examination.  Although there was 
no obvious disfigurement, the Veteran endorsed being moderately 
embarrassed by the scar. 

On review of the evidence above the Board finds the scar on 
appeal has not been compensable under any applicable diagnostic 
code.  The scar, while on the face, is not disfiguring; it is 
superficial; and it causes no limitation of function of the 
affected area (the lip and mouth).  The Veteran has subjectively 
reported the scar is occasionally numb and occasionally painful, 
especially in cold weather and when shaving.  Although the July 
2006 VA PCC note indicates that the scar was tender, objective 
evidence of pain or tenderness was not noted at that time.  In 
addition, the Veteran has had two VA examinations of his scar, 
and neither examination demonstrated objective evidence of pain.  
Further, the Veteran has endorsed occasional rather than constant 
pain.  The Board finds that a compensable rating based solely on 
subjective reports of occasional pain is not warranted.

The manifestations of the service-connected upper lip scar are 
contemplated by the schedular criteria, and the Board has 
therefore determined that referral of this case for extra-
schedular consideration under 38 C.F.R. § 3.321(b) is not in 
order.  Thun, 22 Vet. App. 111, 115.

In sum, the Board finds the criteria for compensable evaluation 
are not met at any time during the period of this claim, and the 
claim must be denied.
  




ORDER

Service connection for a low back disability is denied. 

Service connection for a right wrist disability is denied. 

Service connection for right elbow disability is denied. 

Evaluation in excess of 20 percent for a right ankle disability 
is denied.

A compensable evaluation for a scar of the upper lip is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


